EXHIBIT A JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, the persons or entities named below agree to the joint filing on behalf of each of them of this Schedule 13G/A with respect to the Securities of the Issuer and further agree that this joint filing agreement be included as an exhibit to this Schedule 13G/A.In evidence thereof, the undersigned hereby execute this Agreement as of April 28, 2016. RBC HOLDINGS (CHANNEL ISLANDS) LIMITED /s/ Graham Huelin Signature Graham Huelin - Director Name/Title /s/ Christopher Blampied Signature Christopher Blampied - Director Name/Title RBC CEES TRUSTEE LIMITED /s/ Mike Evans Signature Mike Evans - Director Name/Title /s/ Alison Creed Signature Alison Creed - Director Name/Title
